            Case 2:21-cv-00702-DLR-JFM Document 8 Filed 05/07/21 Page 1 of 16




        1                                                                                             JL

        2
        3
        4
        5
        6                       IN THE UNITED STATES DISTRICT COURT
        7                            FOR THE DISTRICT OF ARIZONA
        8
        9    Shawn Charles Goff,                             No. CV 21-00702-PHX-DLR (JFM)
       10                         Plaintiff,
       11    v.                                              ORDER
       12
             Trinity Services Group, et al.,
       13
                                  Defendants.
       14
       15          On April 16, 2021, Plaintiffs Shawn Charles Goff, Cleveland Yarrow Cook, Dino
       16   Joseph Bennetti, Steven A. Benavidez, Matt Lester, Elia MN Holguin, Johnny Portillo, and
       17   Tonatihu Aguilar, all of whom are confined in the Arizona State Prison Complex-Lewis,
       18   filed a pro se civil rights Complaint pursuant to 42 U.S.C. § 1983. Goff v. Trinity Services
       19   Group, CV 21-00670-PHX-DLR (JFM). Plaintiff Goff filed an Application to Proceed In
       20   Forma Pauperis. In an April 23, 2021 Order, the Court severed the case into individual
       21   actions, one for each Plaintiff; directed the Clerk of Court to open a separate action on
       22   behalf of each Plaintiff, assign a case number to each individual action; and file the
       23   Complaint and the Order in each individual case; gave each Plaintiff 30 days to file an
       24   amended complaint in his individual case asserting only his claims and omitting allegations
       25   regarding the other Plaintiffs; and dismissed CV 21-00670. This case was opened on behalf
       26   of Plaintiff Goff (hereinafter, “Plaintiff”), and his Application to Proceed In Forma
       27   Pauperis (Doc. 3) was docketed in this case.
       28          On April 30, 2021, Plaintiff filed his First Amended Complaint (Doc. 7). The Court


TERMPSREF
                Case 2:21-cv-00702-DLR-JFM Document 8 Filed 05/07/21 Page 2 of 16




            1   will grant the Application to Proceed and require Defendants Trinity, Keefe, and Shinn to
            2   answer portions of the First Amended Complaint.
            3   I.     Application to Proceed In Forma Pauperis and Filing Fee
            4          The Court will grant Plaintiff’s Application to Proceed In Forma Pauperis. 28
            5   U.S.C. § 1915(a). Plaintiff must pay the statutory filing fee of $350.00. 28 U.S.C.
            6   § 1915(b)(1). The Court will not assess an initial partial filing fee. Id. The statutory filing
            7   fee will be collected monthly in payments of 20% of the previous month’s income credited
            8   to Plaintiff’s trust account each time the amount in the account exceeds $10.00. 28 U.S.C.
            9   § 1915(b)(2). The Court will enter a separate Order requiring the appropriate government
        10      agency to collect and forward the fees according to the statutory formula.
        11      II.    Statutory Screening of Prisoner Complaints
        12             The Court is required to screen complaints brought by prisoners seeking relief
        13      against a governmental entity or an officer or an employee of a governmental entity. 28
        14      U.S.C. § 1915A(a). The Court must dismiss a complaint or portion thereof if a plaintiff
        15      has raised claims that are legally frivolous or malicious, that fail to state a claim upon which
        16      relief may be granted, or that seek monetary relief from a defendant who is immune from
        17      such relief. 28 U.S.C. § 1915A(b)(1)–(2).
        18             A pleading must contain a “short and plain statement of the claim showing that the
        19      pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2) (emphasis added). While Rule 8 does
        20      not demand detailed factual allegations, “it demands more than an unadorned, the-
        21      defendant-unlawfully-harmed-me accusation.”          Ashcroft v. Iqbal, 556 U.S. 662, 678
        22      (2009). “Threadbare recitals of the elements of a cause of action, supported by mere
        23      conclusory statements, do not suffice.” Id.
        24             “[A] complaint must contain sufficient factual matter, accepted as true, to ‘state a
        25      claim to relief that is plausible on its face.’” Id. (quoting Bell Atlantic Corp. v. Twombly,
        26      550 U.S. 544, 570 (2007)). A claim is plausible “when the plaintiff pleads factual content
        27      that allows the court to draw the reasonable inference that the defendant is liable for the
        28      misconduct alleged.” Id. “Determining whether a complaint states a plausible claim for


TERMPSREF
                                                              -2-
                Case 2:21-cv-00702-DLR-JFM Document 8 Filed 05/07/21 Page 3 of 16




            1   relief [is] . . . a context-specific task that requires the reviewing court to draw on its judicial
            2   experience and common sense.” Id. at 679. Thus, although a plaintiff’s specific factual
            3   allegations may be consistent with a constitutional claim, a court must assess whether there
            4   are other “more likely explanations” for a defendant’s conduct. Id. at 681.
            5          But as the United States Court of Appeals for the Ninth Circuit has instructed, courts
            6   must “continue to construe pro se filings liberally.” Hebbe v. Pliler, 627 F.3d 338, 342
            7   (9th Cir. 2010). A “complaint [filed by a pro se prisoner] ‘must be held to less stringent
            8   standards than formal pleadings drafted by lawyers.’” Id. (quoting Erickson v. Pardus, 551
            9   U.S. 89, 94 (2007) (per curiam)).
        10      III.   Discussion of First Amended Complaint
        11             A.      Plaintiff’s Allegations
        12             In his two-count First Amended Complaint, Plaintiff names as Defendants Trinity
        13      Services Group, Inc. (“Trinity”), Keefe Commissary Network, LLC (“Keefe”), Arizona
        14      Department of Corrections (ADC) Director David Shinn, and Facility Health
        15      Administrator Amber Puckett.          Plaintiff asserts claims regarding his conditions of
        16      confinement. He seeks declaratory, injunctive, and monetary relief, as well as his costs
        17      and fees associated with this case.
        18             In Count One, Plaintiff alleges that Defendant Trinity, which provides meals to
        19      ADC prisoners, “has been steadily [and] continuously stripping away nutritious, vitamin
        20      and mineral-rich foods” at the direction of, and “in collusion” with, former ADC Directors
        21      Charles L. Ryan and Dora Schriro and Defendant Shinn. Plaintiff asserts that during the
        22      tenures of Defendants Trinity and Keefe, Trinity’s parent company, all menu changes have
        23      resulted in the loss of more nutritious foods with complex calories and replacement with
        24      less nutritious foods that are almost entirely processed with empty calories that have little
        25      or no “actual” vitamin and mineral content. Plaintiff claims the processed foods he is
        26      served have been proven to cause various cancers, illnesses, cognitive decline, “an absolute
        27      explosion of diabetes” among ADC prisoners, and bone, joint, ligament, and tendon
        28      deterioration. Plaintiff further alleges that Defendant Keefe sells and provides products on


TERMPSREF
                                                               -3-
                Case 2:21-cv-00702-DLR-JFM Document 8 Filed 05/07/21 Page 4 of 16




            1   its commissary lists that contain harmful chemicals, such as methylparabens and
            2   propylparabens, which are known to cause diminished brain function. Plaintiff asserts the
            3   shampoo provided to indigent prisoners, like Plaintiff, is one such product.
            4          Plaintiff alleges that Defendant Trinity’s nutritionists, dieticians, doctors, and
            5   clinicians have the training and knowledge that the steady progression from foods rich in
            6   vitamins and minerals to foods low in them would “definitely be cheaper, raise company
            7   profits, [and] potentially cause greater health problems” among prisoners. Plaintiff asserts
            8   that Defendant Trinity has continued “shorting” meals since he filed his Complaint in
            9   another civil rights proceeding in this Court,1 and Defendants Trinity and Keefe have
        10      created the common fare meal, which combines the vegan and kosher diets into one diet
        11      and further reduces calories.     Plaintiff asserts Defendant Shinn issued a Director’s
        12      Instruction that notified prisoners that the common fare meal would replace the vegan and
        13      kosher diets as of August 1, 2020.
        14             Plaintiff alleges that within the first 30 days after the implementation of the common
        15      fare meal, Defendant Trinity began to remove listed menu items.2 To cite one example,
        16      Plaintiff asserts that from September to October 2020, Defendant Trinity “arbitrarily”
        17      removed hummus from the menu and replaced it with ¼ cup of plain beans “simply because
        18      [it is] cheaper.” Plaintiff claims that on March 13, 2021, he and other prisoners who have
        19      the common fare diet, went on a hunger strike in an attempt to “get both ADC personnel
        20      [and] Defendants to follow their own menu.” The hunger strike ended on March 16, 2021,
        21      when non-party Sergeant Cordova threatened to put the prisoners on suicide watch.
        22      Plaintiff alleges that ADC and Defendant Trinity have not corrected the remaining items
        23      that continue to be shorted.
        24             Plaintiff claims the ultra-processed food Defendants Trinity and Keefe provide to
        25      ADC prisoners are well known to contain harmful carcinogens, including all processed soy
        26
        27             1
                           See Goff v. Trinity Food Service, CV 20-01288-PHX-DLR (JFM).
        28             2
                         Plaintiff provides a lengthy recitation of the items that were removed or reduced,
                the specifics of which are not relevant to the Court’s analysis and is therefore omitted.

TERMPSREF
                                                            -4-
                Case 2:21-cv-00702-DLR-JFM Document 8 Filed 05/07/21 Page 5 of 16




            1   and meat3 products, and harmful pesticides used on produce. Plaintiff alleges the “sheer
            2   biological harm” caused by ADC and Defendants Trinity and Keefe’s products is
            3   “overwhelmingly proven by Evidence Based Nutritional Science.”4
            4          Plaintiff alleges that Defendant Puckett, as Facility Health Administrator, is tasked
            5   with the “administrative oversight of inmate health care, which shall include diagnos[is];
            6   care [and] treatment; prevention [and] education in the areas of physical, mental, dental,
            7   environmental health, clinical dietetics, [and] nutrition.” Plaintiff asserts it is Defendant
            8   Puckett’s job to not only review and approve prisoner meal plans but also regularly inspect
            9   and train staff to correct deficiencies. Plaintiff claims he “did his grievance exhaustion”
        10      from November 3, 2020 through December 11, 2020, “without result.” Plaintiff alleges he
        11      notified Defendant Puckett about these issues by submitting a Health Needs Request on
        12      March 14, 2021, during his hunger strike.
        13             Plaintiff asserts that Defendants Trinity and Keefe short prisoners’ meals to save
        14      costs, make up for theft by prisoners and Defendants’ employees, and increase profits.
        15      Plaintiff claims that each new menu implemented during Defendants’ “collective tenures”
        16      resulted in a decrease in the cost of meals and an increase in their profits. Plaintiff alleges
        17      that deliberate shorting of nutritious foods, resulting in loss of key vitamins, minerals, and
        18      proteins, has caused him to suffer unnecessary weight loss; diabetic symptoms; inability to
        19      properly heal and fight off infection; joint, bone, and ligament degeneration; increased
        20      severe joint pain; and “known potential cancer risks.”
        21             In Count Two, Plaintiff alleges that he is an “approved [and] recognized” member
        22      of the Wiccan faith. On March 31, 2007, he was approved for the ovo-lacto vegetarian
        23      diet, which allowed egg and milk products that are required under his Wiccan faith. In
        24      2008, Plaintiff was “forced against [his] will” to become a lacto-only vegetarian, and in
        25      2012, he was “forced” to become vegan, which Plaintiff claims violated his First
        26
                       3
        27             It is unclear why Plaintiff refers to meat products inasmuch as he alleges that
                common fare is vegan.
        28             4
                        Plaintiff cites various reports, studies, and other publications that he contends
                prove Defendants products cause harm.

TERMPSREF
                                                             -5-
                Case 2:21-cv-00702-DLR-JFM Document 8 Filed 05/07/21 Page 6 of 16




            1   Amendment right of freedom of religion. On August 1, 2020, Plaintiff was forced to adopt
            2   the common fare diet, which combines the vegan, kosher, and religious diets. Plaintiff
            3   claims this was done solely to condense meals and make them cheaper and served no
            4   penological security interest. Plaintiff asserts this also violated the “very real religious
            5   differences” between Pagan and Jewish doctrines. He alleges that forcing him to consume
            6   food blessed by the rabbi “is beyond offensive.”
            7          Plaintiff asserts he is expressly prohibited by ADC policy from having, receiving,
            8   purchasing, or consuming egg and dairy products, and if he does, then he loses his religious
            9   diet. As his injury, Plaintiff claims he has been denied his right to practice his sincerely
        10      held religious beliefs by observing the Wiccan tradition of using eggs, milk, and honey as
        11      offerings in rituals to call upon deities and to maintain health, homeopathic healing, and
        12      fertility rites essential to the Wiccan faith.
        13             B.      Dismissal of Duplicative Claims and Allegations
        14             An in forma pauperis complaint that merely repeats pending or previously litigated
        15      claims may be considered abusive and dismissed under 28 U.S.C. § 1915(e). Cato v.
        16      United States, 70 F.3d 1103, 1105 n.2 (9th Cir. 1995); Aziz v. Burrows, 976 F.2d 1158 (9th
        17      Cir. 1992) (“district courts may dismiss a duplicative complaint raising issues directly
        18      related to issues in another pending action brought by the same party”).
        19             On June 25, 2020, Plaintiff filed a pro se civil rights Complaint pursuant to 42
        20      U.S.C. § 1983 in Goff v. Trinity Services Group, CV 20-01288-PHX-DLR (JFM). In the
        21      Complaint in CV 20-01288, Plaintiff named as Defendants, among others, Trinity, Keefe,
        22      and Shinn. (Doc. 1 in CV 20-01288.) Plaintiff alleged, in part, that Trinity Staff Unit
        23      Managers at Rast and Buckley Units regularly and routinely do not make or refuse to make
        24      vegan meals according to the listed menu and dietary requirements. (Id.) Plaintiff claimed
        25      that poor nutrition is prevalent because Trinity staff refuse to provide fruit to Rast Max
        26      prisoners and refuse to make vegan meals according to the “actual menu,” instead
        27      providing plain rice, pasta, boiled potatoes, and pinto beans for 2/3 of the vegan meals.
        28      (Id.) Plaintiff asserted that Trinity gives smaller portions than listed in the menus because


TERMPSREF
                                                                 -6-
                Case 2:21-cv-00702-DLR-JFM Document 8 Filed 05/07/21 Page 7 of 16




            1   prisoners who work for Trinity routinely steal food, and Trinity makes up for that loss by
            2   shorting meals because prisoners on the vegan diet are “a small overall population” and
            3   “less able to congregate to cause trouble in standing up for [them]selves,” and because
            4   Trinity gives bonuses to employees who save the company money by using less “material”
            5   each month, quarter, and year. (Id.)
            6          Plaintiff also alleged that on March 30, 2007, he was approved for the ovo-lacto
            7   vegetarian diet, which allowed egg and milk products but no meat. (Id.) Plaintiff claimed
            8   that in 2008, ADC “forced” him to adopt a lacto-vegetarian diet against his will and
            9   punished him for accepting or purchasing egg products by “taking” his diet. (Id.) Plaintiff
        10      asserted that in 2012, he was “forced” to go on a vegan diet “against [his] will [and]
        11      wishes.” (Id.) Plaintiff alleged that he was prohibited from receiving or purchasing items
        12      containing egg or milk products because he is on the vegan diet. (Id.) Plaintiff contended
        13      his First Amendment right to freely practice his faith’s dietary requirements was violated
        14      because the vegan diet was “unpalatable.” (Id.)
        15             On screening the Complaint in CV 20-01288, the Court determined that Plaintiff
        16      had stated an Eighth Amendment deliberate indifference claim against Defendants Trinity
        17      and Keefe based on their alleged policy of shorting vegan meals to make up for theft of
        18      food and to save costs. (Doc. 6 in CV 20-01288 at 13.) The Court dismissed Plaintiff’s
        19      religious exercise claims for failure to state a claim. (Id. at 11-12.)
        20             According to the Scheduling Order in CV 20-01288, all motions to join parties or
        21      to amend or supplement pleadings were to be filed by December 21, 2020. (Doc. 15 in CV
        22      20-01288.) On January 8, 2021, Plaintiff filed a Motion for Leave to Amend Complaint
        23      and lodged a proposed “supplemental” complaint. (Doc. 25 in CV 20-01288.) On March
        24      2, 2021, Magistrate Judge Metcalf issued a Report and Recommendation recommending
        25      that the Court deny Plaintiff’s Motion to Amend because it was untimely. (Doc. 33 in CV
        26      20-01288.) Magistrate Judge Metcalf noted that Plaintiff had included changes to his
        27      Complaint referring not only to recent events, but “wholesale modifications to the subject
        28      of his existing claims as well.” (Id. at 3.)


TERMPSREF
                                                               -7-
                Case 2:21-cv-00702-DLR-JFM Document 8 Filed 05/07/21 Page 8 of 16




            1          The Court finds Plaintiff’s allegations in the First Amended Complaint in this case
            2   are duplicative of his claims in CV 20-01288 to the extent that his allegations in the First
            3   Amended Complaint in this case concern events that occurred before December 21, 2020,
            4   the last date on which he could have sought leave to amend the Complaint in CV 20-01288.
            5   The Court will therefore dismiss as duplicative Plaintiff’s claims in Count One to the extent
            6   that they are based on events that occurred before December 21, 2020. The Court will
            7   dismiss Count Two in its entirety because it is duplicative of the claims asserted in CV 20-
            8   01288, which were dismissed for failure to state a claim.
            9          C.     Class Action Certification and Appointment of Counsel
        10             Plaintiff requests that the Court certify a class and appoint counsel to represent him
        11      and the class in this case.5 One prerequisite to maintaining a class action is that the
        12      “representative parties will fairly and adequately protect the interests of the class.” Fed. R.
        13      Civ. P. 23(a)(4). Although a plaintiff may appear on his own behalf, he may not appear as
        14      an attorney for other persons in a class action. McShane v. United States, 366 F.2d 286,
        15      288 (9th Cir. 1966) (nonlawyer had no authority to appear as an attorney for other persons
        16      in a purported class action); Oxendine v. Williams, 509 F.2d 1405, 1407 (4th Cir. 1975)
        17      (plain error to permit an inmate proceeding pro se to represent fellow inmates in a class
        18      action). “This rule is an outgrowth not only of the belief that a layman, untutored in the
        19      law, cannot ‘adequately represent’ the interests of the members of the ‘class,’ but also out
        20      of the long-standing general prohibition against even attorneys acting as both class
        21      representative and counsel for the class.” Huddleston v. Duckworth, 97 F.R.D. 512, 514
        22      (N.D. Ind. 1983). Accordingly, before deciding whether this matter can proceed as a class
        23      action, the Court must first determine whether the case merits appointment of counsel.
        24             There is no constitutional right to the appointment of counsel in a civil cases, see
        25      Ivey v. Bd. of Regents, 673 F.2d 266, 269 (9th Cir. 1982), and federal courts lack authority
        26      to require counsel to represent indigent prisoners in § 1983 cases, Mallard v. United States
        27
        28             The Court recently denied Plaintiff’s similar Motion for Class Action Certification
                       5
                and Request for Appointment of Counsel in CV 20-01288. (Doc. 48 in CV 20-01288.)

TERMPSREF
                                                             -8-
                Case 2:21-cv-00702-DLR-JFM Document 8 Filed 05/07/21 Page 9 of 16




            1   Dist. Court, 490 U.S. 296, 298 (1989). Thus, the Court cannot compel an attorney to
            2   represent Plaintiff or a class in this case. In proceedings in forma pauperis, the Court may
            3   request an attorney to voluntarily represent any person unable to afford one. 28 U.S.C. §
            4   1915(e)(1).
            5          The Court may request an attorney represent Plaintiff only if “exceptional
            6   circumstances” are present. Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991). A
            7   determination with respect to exceptional circumstances requires an evaluation of the
            8   likelihood of success on the merits as well as the ability of Plaintiff to articulate his claims
            9   pro se in light of the complexity of the legal issue involved. Id. “Neither of these factors
        10      is dispositive and both must be viewed together before reaching a decision.” Id. (quoting
        11      Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986)). The burden of demonstrating
        12      exceptional circumstances is on Plaintiff. Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir.
        13      2009). Circumstances common to most prisoners, such as a lack of legal education and
        14      limited law library access, do not establish exceptional circumstances that warrant a request
        15      for voluntary assistance of counsel. See id.; see also Wilborn, 789 F.2d at 1331 (“If all that
        16      was required to establish successfully the complexity of the relevant issues was a
        17      demonstration of the need for development of further facts, practically all cases would
        18      involve complex legal issues.”).
        19             It does not appear at this time that exceptional circumstances are present to support
        20      appointment of counsel in this case. The likelihood of success is not sufficiently apparent,
        21      at this point, to qualify as an exceptional circumstance, and there is nothing to indicate that
        22      purported class members will be less capable than other pro se prisoners or that their claims
        23      are more complex than those advanced by other prisoners. Thus, the Court will deny
        24      Plaintiff’s request for class certification and appointment of counsel.6
        25
        26
                       6
                          Plaintiff also asks that certain other prisoners “be listed as co-Plaintiffs” in this
                case once they file their own Complaints. The Court will deny this request. As discussed
        27      above, this case was severed from a case in which Plaintiff and other prisoners filed a joint
                Complaint. For the same reasons discussed in the April 23, 2021 Order, the Court will
        28      deny Plaintiff’s request to allow him to proceed with other prisoners as co-Plaintiffs.
                Plaintiff further requests the professional work addresses of each expert and physician he
                identifies in the First Amended Complaint so that he may write and ask them to donate

TERMPSREF
                                                             -9-
                Case 2:21-cv-00702-DLR-JFM Document 8 Filed 05/07/21 Page 10 of 16




            1           D.      Defendant Shinn
            2                   1.     Official Capacity Claims
            3           A suit against a defendant in his or her official capacity represents only another way
            4    of pleading an action against the entity that employs the defendant. Kentucky v. Graham,
            5    473 U.S. 159, 165-66 (1985). That is, the real party in interest is not the named defendant,
            6    but the entity that employs the defendant. Id. at 165. To bring a claim against an individual
            7    in his official capacity, a plaintiff must show that the constitutional deprivation resulted
            8    from the entity’s policy, custom, or practice. Id.; Monell v. Dep’t of Soc. Servs., 436 U.S.
            9    658, 694 (1978). That is, a claim against an individual in his or her official capacity is
        10       “only another way of pleading an action against an entity of which an officer is an agent.”
        11       Monell, 436 U.S. at 690 n.55. “[A] suit against a state official in his or her official capacity
        12       is not a suit against the official but rather is a suit against the official’s office. As such, it
        13       is no different from a suit against the State itself.” Will v. Mich. Dep’t of State Police, 491
        14       U.S. 58, 71 (1989) (internal citation omitted).
        15              Plaintiff cannot maintain a lawsuit for damages against ADC employees or specific
        16       Defendants in their official capacities. See Hafer v. Melo, 502 U.S. 21, 27 (1991) (“State
        17       officials sued for damages in their official capacity are not ‘persons’ for purposes of the
        18       suit because they assume the identity of the government that employs them.”); see also
        19       Gilbreath v. Cutter Biological, Inc., 931 F.2d 1320, 1327 (9th Cir. 1991) (“[A] state is not
        20       a ‘person’ for purposes of section 1983.”) (citation omitted). Plaintiff may maintain a
        21       lawsuit against Defendant Shinn in his official capacity for prospective declaratory and
        22       injunctive relief because under the doctrine set forth in Ex parte Young, 209 U.S. 123
        23       (1908), the Eleventh Amendment “does not . . . bar actions for prospective declaratory or
        24       injunctive relief against state officers in their official capacities for their alleged violations
        25       of federal law.” Coal. to Defend Affirmative Action v. Brown, 674 F.3d 1128, 1134 (9th
        26       Cir. 2012). But not all declaratory and injunctive relief is prospective. The exception is
        27
        28       their time to help improve nutrition within ADC and as potential expert witnesses. The
                 Court will deny this request. The Court is neither obligated nor permitted to assist Plaintiff
                 in presenting or proving his claims.

TERMPSREF
                                                               - 10 -
                Case 2:21-cv-00702-DLR-JFM Document 8 Filed 05/07/21 Page 11 of 16




            1    intended to prevent continuing violations of federal law and “does not permit judgments
            2    against state officers declaring that they violated federal law in the past.” P.R. Aqueduct
            3    & Sewer Auth. v. Metcalf & Eddy, Inc., 506 U.S. 139, 146 (1993); see also Hindes v. FDIC,
            4    137 F.3d 148, 166 (3d Cir. 1998) (“The type of prospective relief permitted under Young
            5    is relief intended to prevent a continuing violation of federal law.”).
            6           The Court will require Defendant Shinn, in his official capacity only, to answer
            7    Plaintiff’s claims for prospective injunctive relief.
            8                  2.      Individual Capacity Claims
            9           A suit against a defendant in his or her individual capacity seeks to impose personal
        10       liability upon the official. Kentucky v. Graham, 473 U.S. at 165-66. For a person to be
        11       liable in his or her individual capacity, “[a] plaintiff must allege facts, not simply
        12       conclusions, that show that the individual was personally involved in the deprivation of his
        13       civil rights.” Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998).
        14              To state a valid claim under § 1983, a plaintiff must allege that he suffered a specific
        15       injury as a result of specific conduct of a defendant and show an affirmative link between
        16       the injury and the conduct of that defendant. See Rizzo v. Goode, 423 U.S. 362, 371-72,
        17       377 (1976). There is no respondeat superior liability under § 1983, and therefore, a
        18       defendant’s position as the supervisor of persons who allegedly violated Plaintiff’s
        19       constitutional rights does not impose liability. Monell, 436 U.S. 658; Hamilton v. Endell,
        20       981 F.2d 1062, 1067 (9th Cir. 1992); Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989).
        21       “Because vicarious liability is inapplicable to Bivens and § 1983 suits, a plaintiff must
        22       plead that each Government-official defendant, through the official’s own individual
        23       actions, has violated the Constitution.” Iqbal, 556 U.S. at 676.
        24              Plaintiff has not alleged that Defendant Shinn personally participated in a
        25       deprivation of Plaintiff’s constitutional rights, was aware of a deprivation and failed to act,
        26       or formed policies that resulted in Plaintiff’s injuries. Thus, the Court will dismiss without
        27       prejudice Plaintiff’s individual-capacity claims against Defendant Shinn.
        28       ....


TERMPSREF
                                                             - 11 -
                Case 2:21-cv-00702-DLR-JFM Document 8 Filed 05/07/21 Page 12 of 16




            1           E.     Defendant Puckett
            2           Plaintiff alleges that Defendant Puckett was responsible for reviewing and
            3    approving prisoner meal plans and regularly inspecting and training staff to correct
            4    deficiencies. Plaintiff claims he notified Defendant Puckett about the quality of meals by
            5    submitting a Health Needs Request on March 14, 2021, during his hunger strike. These
            6    allegations are too vague and conclusory to support a conclusion that any conduct by
            7    Defendant Puckett resulted in any injury to Plaintiff. Plaintiff does not allege that
            8    Defendant Puckett was solely responsible for creating or changing prisoner meal plans.
            9    Indeed, Plaintiff fails to allege facts to support that Puckett has any role in meals provided
        10       by Trinity and Keefe staff. Moreover, Plaintiff does not specify the information he
        11       included with his March 14, 2021 Health Needs Request, the response he received, if any,
        12       and how the response or lack of response resulted in any injury to him. Thus, Plaintiff has
        13       failed to state a claim against Defendant Puckett, and this Defendant will be dismissed.
        14       IV.    Claims for Which an Answer Will be Required
        15              Liberally construed, Plaintiff has stated an Eighth Amendment claim against
        16       Defendants Keefe and Trinity based on his allegations that since December 21, 2020,
        17       Defendants have shorted prisoner meals to make up for theft of food, decrease costs, and
        18       increase profits. The Court will require Defendants Keefe and Trinity to answer the First
        19       Amended Complaint and will require Defendant Shinn in his official capacity only to
        20       answer Plaintiff’s claims for prospective injunctive relief.
        21       V.     Warnings
        22              A.     Release
        23              If Plaintiff is released while this case remains pending, and the filing fee has not
        24       been paid in full, Plaintiff must, within 30 days of his release, either (1) notify the Court
        25       that he intends to pay the unpaid balance of his filing fee within 120 days of his release or
        26       (2) file a non-prisoner application to proceed in forma pauperis. Failure to comply may
        27       result in dismissal of this action.
        28       ....


TERMPSREF
                                                             - 12 -
                Case 2:21-cv-00702-DLR-JFM Document 8 Filed 05/07/21 Page 13 of 16




            1              B.     Address Changes
            2              Plaintiff must file and serve a notice of a change of address in accordance with Rule
            3    83.3(d) of the Local Rules of Civil Procedure. Plaintiff must not include a motion for other
            4    relief with a notice of change of address. Failure to comply may result in dismissal of this
            5    action.
            6              C.     Copies
            7              Because Plaintiff is currently confined in an Arizona Department of Corrections unit
            8    subject to General Order 14-17, Plaintiff is not required to serve Defendants with a copy
            9    of every document he files or to submit an additional copy of every filing for use by the
        10       Court, as would ordinarily be required by Federal Rule of Civil Procedure 5 and Local Rule
        11       of Civil Procedure 5.4. Plaintiff may comply with Federal Rule of Civil Procedure 5(d) by
        12       including, with every document he files, a certificate of service stating that this case is
        13       subject to General Order 14-17 and indicating the date the document was delivered to
        14       prison officials for filing with the Court.
        15                 If Plaintiff is transferred to a unit other than one subject to General Order 14-17, he
        16       will be required to: (a) serve Defendants, or counsel if an appearance has been entered, a
        17       copy of every document that he files, and include a certificate stating that a copy of the
        18       filing was served; and (b) submit an additional copy of every filing for use by the Court.
        19       See Fed. R. Civ. P. 5(a) and (d); LRCiv 5.4. Failure to comply may result in the filing
        20       being stricken without further notice to Plaintiff.
        21                 D.     Possible Dismissal
        22                 If Plaintiff fails to timely comply with every provision of this Order, including these
        23       warnings, the Court may dismiss this action without further notice. See Ferdik v. Bonzelet,
        24       963 F.2d 1258, 1260-61 (9th Cir. 1992) (a district court may dismiss an action for failure
        25       to comply with any order of the Court).
        26       IT IS ORDERED:
        27                 (1)    Plaintiff’s Application to Proceed In Forma Pauperis (Doc. 3) is granted.
        28                 (2)    As required by the accompanying Order to the appropriate government


TERMPSREF
                                                                - 13 -
                Case 2:21-cv-00702-DLR-JFM Document 8 Filed 05/07/21 Page 14 of 16




            1    agency, Plaintiff must pay the $350.00 filing fee and is not assessed an initial partial filing
            2    fee.
            3           (3)    Plaintiff’s requests for class certification, appointment of counsel, and
            4    joinder of other prisoners as co-plaintiffs are denied.
            5           (4)    Plaintiff’s claims based on events that allegedly occurred before December
            6    21, 2020, are dismissed as duplicative of Plaintiff’s claims in CV 20-01288. Count Two
            7    is dismissed as duplicative of Plaintiff’s related claims in CV 20-01288.
            8           (5)    Plaintiff’s claims against Defendant Shinn in his individual capacity are
            9    dismissed. Defendant Puckett is dismissed without prejudice.
        10              (6)    Defendants Trinity and Keefe must answer Count One to the extent that the
        11       allegations are based on events that occurred after December 21, 2020. Defendant Shinn
        12       in his official capacity only must answer Plaintiff’s claims for injunctive relief.
        13              (7)    The Clerk of Court must send Plaintiff a service packet including the First
        14       Amended Complaint (Doc. 7), this Order, and both summons and request for waiver forms
        15       for Defendants Trinity, Keefe, and Shinn.
        16              (8)    Plaintiff must complete and return the service packet to the Clerk of Court
        17       within 21 days of the date of filing of this Order. The United States Marshal will not
        18       provide service of process if Plaintiff fails to comply with this Order.
        19              (9)    If Plaintiff does not either obtain a waiver of service of the summons or
        20       complete service of the Summons and First Amended Complaint on a Defendant within 90
        21       days of the filing of the First Amended Complaint or within 60 days of the filing of this
        22       Order, whichever is later, the action may be dismissed as to each Defendant not served.
        23       Fed. R. Civ. P. 4(m); LRCiv 16.2(b)(2)(B)(ii).
        24              (10)   The United States Marshal must retain the Summons, a copy of the
        25       Complaint, and a copy of this Order for future use.
        26              (11)   The United States Marshal must notify Defendants of the commencement of
        27       this action and request waiver of service of the summons pursuant Rule 4(d) of the Federal
        28       Rules of Civil Procedure. The notice to Defendants must include a copy of this Order.


TERMPSREF
                                                             - 14 -
                Case 2:21-cv-00702-DLR-JFM Document 8 Filed 05/07/21 Page 15 of 16




            1           (12)   A Defendant who agrees to waive service of the Summons and First
            2    Amended Complaint must return the signed waiver forms to the United States Marshal, not
            3    the Plaintiff, within 30 days of the date of the notice and request for waiver of service
            4    pursuant to Federal Rule of Civil Procedure 4(d)(1)(F) to avoid being charged the cost of
            5    personal service.
            6           (13)   The Marshal must immediately file signed waivers of service of the
            7    summons. If a waiver of service of summons is returned as undeliverable or is not returned
            8    by a Defendant within 30 days from the date the request for waiver was sent by the Marshal,
            9    the Marshal must:
        10                     (a)    personally serve copies of the Summons, First Amended Complaint,
        11              and this Order upon Defendant pursuant to Rule 4(e)(2) or Rule 4(h)(1) of the
        12              Federal Rules of Civil Procedure; and
        13                     (b)    within 10 days after personal service is effected, file the return of
        14              service for Defendant, along with evidence of the attempt to secure a waiver of
        15              service of the summons and of the costs subsequently incurred in effecting service
        16              upon Defendant. The costs of service must be enumerated on the return of service
        17              form (USM-285) and must include the costs incurred by the Marshal for
        18              photocopying additional copies of the Summons, First Amended Complaint, or this
        19              Order and for preparing new process receipt and return forms (USM-285), if
        20              required. Costs of service will be taxed against the personally served Defendant
        21              pursuant to Rule 4(d)(2) of the Federal Rules of Civil Procedure, unless otherwise
        22              ordered by the Court.
        23              (14)   Defendants Trinity, Keefe, and Shinn must answer the relevant portions of
        24       the First Amended Complaint or otherwise respond by appropriate motion within the time
        25       provided by the applicable provisions of Rule 12(a) of the Federal Rules of Civil Procedure.
        26              (15)   Any answer or response must state the specific Defendant by name on whose
        27       behalf it is filed. The Court may strike any answer, response, or other motion or paper that
        28       does not identify the specific Defendant by name on whose behalf it is filed.


TERMPSREF
                                                            - 15 -
                Case 2:21-cv-00702-DLR-JFM Document 8 Filed 05/07/21 Page 16 of 16




            1          (16)   This matter is referred to Magistrate Judge James F. Metcalf pursuant to
            2    Rules 72.1 and 72.2 of the Local Rules of Civil Procedure for all pretrial proceedings as
            3    authorized under 28 U.S.C. § 636(b)(1).
            4          Dated this 7th day of May, 2021.
            5
            6
            7
            8
                                                              Douglas L. Rayes
            9                                                 United States District Judge
        10
        11
        12
        13
        14
        15
        16
        17
        18
        19
        20
        21
        22
        23
        24
        25
        26
        27
        28


TERMPSREF
                                                           - 16 -
